United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-3060
                                  ___________

Michael W. Blodgett,                      *
                                          *
                     Appellant,           *
                                          *
      v.                                  *
                                          *
Craig Franco; United States of            * Appeal from the United States
America; Gordon Conn; John R.             * District Court for the District
Stoebner; Safrabank CA; Heritage          * of Minnesota.
Coin Gallery; Faegre & Benson; Lapp *
Lurie Libra Abrahamson & Thompson *              [UNPUBLISHED]
Chartered; Ronald Meshbesher; Jim         *
Gilbert; Phillip S. Resnick, sued as      *
Phil Resnick; Does, 1 through 100;        *
Kathleen Sanburg; Charles Webber;         *
Arnen Vartian,                            *
                                          *
                     Appellees.           *
                                     ___________

                            Submitted: July 6, 2000

                                 Filed: July 14, 2000
                                  ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.
        Michael W. Blodgett appeals the district court's order dismissing his lawsuit in
its entirety with prejudice. Having carefully reviewed the record and the parties' briefs,
we affirm for the reasons expressed in the magistrate judge's thorough report and
recommendation as adopted by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-